
	
		I
		112th CONGRESS
		1st Session
		H. R. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Blackburn (for
			 herself, Mr. Wilson of South Carolina,
			 Mr. Terry,
			 Mrs. Bono Mack,
			 Mr. Garrett,
			 Mr. Burgess,
			 Mrs. Myrick,
			 Mr. Bishop of Utah,
			 Mr. Franks of Arizona,
			 Mrs. Lummis,
			 Mr. Conaway,
			 Mr. Sessions,
			 Mr. Luetkemeyer,
			 Mr. Sullivan,
			 Mr. Latta,
			 Mr. Stearns,
			 Mr. Barton of Texas,
			 Mr. Shimkus,
			 Mr. Walden,
			 Mr. Rogers of Michigan,
			 Mr. Hall, Mr. Whitfield, Mr.
			 Pitts, Mr. Gingrey of
			 Georgia, Mr. Scalise,
			 Mr. Olson,
			 Mr. Bilbray,
			 Mrs. McMorris Rodgers,
			 Mr. Cassidy,
			 Mr. Guthrie,
			 Mr. Burton of Indiana,
			 Mr. Roe of Tennessee,
			 Mr. Manzullo,
			 Mr. Lamborn,
			 Ms. Foxx, Mr. Jordan, Mr.
			 Pompeo, Mr. Graves of
			 Georgia, Mr. Royce,
			 Mr. Gohmert,
			 Mr. Poe of Texas,
			 Mr. Neugebauer,
			 Mrs. Schmidt,
			 Mr. Fleming,
			 Mrs. Bachmann,
			 Mr. Reed, Mr. Stutzman, Mr.
			 Pence, Mr. Buchanan,
			 Mr. Marchant,
			 Mr. Murphy of Pennsylvania,
			 Mr. Hunter,
			 Mr. Harper,
			 Mr. Boren,
			 Mr. Bonner,
			 Mr. Culberson,
			 Mr. Gardner,
			 Mr. Gary G. Miller of California,
			 Mr. Bass of New Hampshire, and
			 Mr. Kinzinger of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Federal Communications Commission from
		  further regulating the Internet.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Freedom
			 Act.
		2.Limitation on
			 authority of the FCC
			(a)In
			 generalThe Federal Communications Commission shall not propose,
			 promulgate, or issue any regulations regarding the Internet or IP-enabled
			 services.
			(b)ExceptionThe
			 limitation set forth in this section shall not apply to any regulations that
			 the Commission determines necessary—
				(1)to prevent damage
			 to the national security of the United States;
				(2)to ensure the
			 public safety; or
				(3)to assist or
			 facilitate any actions taken by a Federal or State law enforcement
			 agency.
				(c)Rule of
			 constructionNothing in this section shall be construed to
			 supersede, repeal, or negate any regulations regarding the Internet or
			 IP-enabled services that were in effect on the day before the date of enactment
			 of this Act, including any regulations established pursuant to the
			 Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 note).
			(d)General
			 principlesCongress finds that—
				(1)the Internet and
			 all IP-enabled services are services affecting interstate commerce; and
				(2)such services are
			 not subject to the jurisdiction of any State or municipal locality.
				
